 Case 2:21-cv-00095-SPC-NPM Document 7 Filed 02/18/21 Page 1 of 3 PageID 44


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION
                                  IN ADMIRALTY


FREEDOM BOAT CLUB, LLC,
as owner, for exoneration from or limitation
of liability, of a 2019 Scout 210 Dorado
Vessel, Hull ID No. SLPGS494E819

           Petitioner,

                                                       Case No. 2:21-cv-95-SPC-NPM


                          NOTICE AND INJUNCTION

 TO THE MARSHAL OF THE UNITED STATES OF AMERICA FOR THE
 UNITED STATES DISTRICT COURT OF THE MIDDLE DISTRICT OF
 FLORIDA:

       WHEREAS, a Complaint for Exoneration From or Limitation of Liability was

 filed in the United States District Court of the Middle District of Florida on February

 4, 2021, by Petitioner, FREEDOM BOAT CLUB LLC, as owner of a 2019 Scout

 210 Dorado Vessel, bearing Hull Identification No. SLPGS494E819, claiming the

 benefit of exoneration from or limitation of liability according to law and as provided

 in 46 U.S.C. §30501 et seq. and Supplemental Rule F, and the statutes supplemental

 thereto and amendatory thereof, and also contesting liability independently of the

 limitation of liability claimed in said Petition for any loss, damage or injury arising

 out of or occurring on or about August 7, 2020, as described in the Petition for

 Exoneration from or Limitation of Liability, and said Petition also stating the facts

                                           2
Case 2:21-cv-00095-SPC-NPM Document 7 Filed 02/18/21 Page 2 of 3 PageID 45


and circumstances upon which said exoneration from or limitation or liability is

claimed, and Letter of Undertaking, dated February 4, 2021, executed for no more

than the amount of Thirty Four Thousand Nine-Hundred and Sixty Dollars

($34,960.00) with interest thereon at six percent (6%) per annum having been filed

herein, and

      WHEREAS, this Court has Ordered that said Letter of Undertaking is

approved and shall stand as security for all claims against Petitioner and a 2019

Scout 210 Dorado Vessel, bearing Hull Identification No. SLPGS494E819 in this

proceeding, and

      WHEREAS, this Court has Ordered that Notices issue out of and under the seal

of this Court against all persons claiming damages for any and all loss, damage or

injury arising out of or occurring on or about August 7, 2020, on navigable waters of

Bonita Springs, Florida as described in the Petition for Exoneration from or

Limitation of Liability, citing them to appear before and to file their claims with the

Clerk of this Court in writing and under oath, and to serve copies thereof upon

attorneys for the Petitioner on or before April 15, 2021, and directing that any such

persons, or their representatives, claiming damages as aforesaid who shall desire to

contest the claim of Petitioner, shall answer said Petition, and

      WHEREAS the Petitioner seeks protection against suits outside of this

limitation proceeding as permitted by 46 U.S.C. § 30501 et seq., and Supplemental

Rule F, and the Court having granted an injunction against such suits,

                                          3
Case 2:21-cv-00095-SPC-NPM Document 7 Filed 02/18/21 Page 3 of 3 PageID 46




      YOU ARE, THEREFORE, COMMANDED to cite all persons claiming

damages for any and all loss, damage, injury, death, and destruction arising out of or

occurring on or about August 7, 2020, in the navigable waters of Bonita Springs,

Florida as described in the Petition for Exoneration from or Limitation of Liability,

to appear before this Honorable Court and to file their claims with the Clerk of this

Court in writing and under oath, and to serve copies thereof upon Richard J. McAlpin

of MCALPIN CONROY, P.A., Attorneys for Petitioner, 80 SW 8th Street, Suite

2805, Miami, Florida 33130, on or before April 15, 2021, and if any such persons

or their personal representatives shall desire to contest the claims of Petitioner, to

file an Answer to said Petition for Exoneration from or Limitation of Liability on or

before the said date, or within such further time as this Court may grant, and to have

such other and further relief as may be due them.

      Dated February 18, 2021.




                                          3
